DAUKSCH, Judge.
This is an appeal from an order modifying a judgment in a marriage dissolution case.
Upon a review of the evidence in the case we must conclude the trial judge erred in increasing the alimony to only $150.00 per week. All the evidence shows the disabled former wife needs at least $335.00 to maintain herself and that the former husband is well able to provide that amount. There has been a substantial change in circumstances in both the needs of the former *839wife and the ability of the former husband to assist in providing those needs.
At the time of the hearing, and for a while before that, the wife was unable to work, has been very ill and unable to receive any real assistance except from her former husband, The former husband, a physician, earns in excess of $100,000 per year and enjoys a lifestyle the exact opposite of his former wife’s. Since the reduction in her income because their children came of age, she has been reduced to a life of virtual poverty; living in a small room with no cooking facilities, walking around and “... healing my head from adverse medication I have received in the past.” She has no job, cannot get one because she is not “capable to function.” She has been hospitalized intermittently over the past years, has been diagnosed as acutely psychotic, very paranoid, chronically schizophrenic, and in need of medical attention.
All the evidence shows she has been reduced to a sub-standard lifestyle with little hope for ordinary comforts and unable to provide for herself. Her former husband unquestionably has the ability to help and certainly the duty to do so. While our society has the duty and custom of taking care of the less fortunate amongst us, it is the family which must first do its share. A former husband does not lose that obligation unless totally relieved of it by the court.
The order is reversed and this cause remanded for entry of an appropriate order requiring payment of $335.00 per week permanent alimony.
REVERSED and REMANDED.
FRANK D. UPCHURCH, and SHARP, JJ., concur.